DETAILED ACTION

The Applicant’s amendment filed on May 17, 2021was received.  Claim 2 was canceled.  Claim 1 was amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued November 17, 2020.

Claim Objections
Claims 2-3 and 12-15 are objected to because of the following informalities:  
With regards to claim 2, the claim status identifier is “canceled’, however, the text is present, which is improper as  a claim being canceled must be indicated as "canceled;" the text of the claim must not be presented.  Please see MPEP714-II-C-(C).
With regards to claims 3 and 12, these claims are dependent on canceled claim 2 which is improper.  For purposes of compact prosecution, claims 3 and 12 will depend on claim 1.  Claims 13-15 have dependency to claim 12 and will be interpreted accordingly.    
Appropriate correction is required.

Claim Interpretation
The claim recitations of a composite structure, a composite preform, said composite structure is characterized as having cross-sections of different sizes and shapes taken at different locations along said composite structure, said preform is further defined as foam core at least partially covered with an unwetted fabric attached to said foam core, said foam core is further defined as a self-expanding foam that has been injected into a forming die while applying said 
It has been held inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims; the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself; and the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable (MPEP2115).
Therefore, when an apparatus is capable of applying a coating and drying the applied coating as a substrate is conveyed through station/areas for coating and drying, it is considered meeting the claim limitation.  

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Kimble (US 4,390,564) and Wurster (US 2008/0276974) on claims 1, 3, 5, 8, 11-13, 15 and 18 are maintained.
In regards to claim 1, Kimble teaches an apparatus coating/stain for doors (capable of being a composite structure), comprising:
a pair of endless belts (16/18) which moves the doors through the apparatus along a longitudinal axis of motivation (fig. 1-2; col. 2, lines 55-65);

a curing station comprising infrared burners (56, heating element) and air knife blower (58) which blow hot air onto the coated doors (fig. 1-2; col. 3, line 65- col. 4, line 15);
a sump system in the spray booth comprises a sump basin collecting excess coating material (fig. 1, 5; col. 3, lines 50-65).
Kimble teaches the spray booth and the infrared burners with the air knife blower are located along the longitudinal axis of motivation, where the doors pass through the spray booth and then through the infrared burners with air knife blower (fig. 1-2).
Kimble teaches the spray booth coats the doors as with coating material which includes coating material that has been recycled (fig. 1; col. 3, lines 55-65) and the infrared burners with the air knife blower partially dries the coated door as the door moves past the infrared burners with the air knife blower (fig. 1; col. 4, lines 15-20).
Kimble does not explicitly teach a resin pump via a first resin conduction means, and wherein said resin pump is in fluid communication with a resin reservoir containing resin via a second resin conduction means and said sump basin in fluid communication with a sump pump, and said sump pump being in fluid communication with a reservoir, and said reservoir being in fluid communication with said wetting means via said resin pump.
However, Wurster teaches spray pretreatment system (10) comprising a spraying tunnel (12) with a treating station (18) comprises nozzles (20) which apply liquid onto a workpiece (16) as the workpiece moves through the treating station (fig. 1; para. 34).  Wurster teaches below the nozzles is a tank (22, reservoir) which feeds the liquid to the nozzle by means of a pump (24, resin pump) (fig. 1; para. 34).  Wurster teaches a drip pan (38, sump basin) collects any liquid 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the pump collecting excess liquid to the tank and the pump supplying the liquid to the nozzles of Wurster onto the spray booth, sump basin and nozzles of Kimble because Wurster teaches it will provide reduced energy consumption (para. 6).
Kimble and Wurster as discussed above, is capable of using the nozzles to wet/coat the doors when the coating is pumped using the pump from the tank to the nozzles, as the door is moved using the pair of endless belts through the apparatus.
Further regarding claim 1, Kimble and Wurster as discussed, but do not explicitly teach a composite preform is defined as having a structural foam core at least partially covered with an unwetted fabric attached to said foam core.  However, this recitation is directed to the substrate which is processed by the claimed system.  As the claimed substrate does not structurally affect the structure of the conveyor, the recitation of a particular type of substrate does not limit an apparatus (MPEP2115).  The endless belts of Kimble and Wurster are capable of motivating (moving) the claimed composite preform.  The spray booth of Kimble and Wurster is capable of wetting the fabric on a composite preform.
In regards to claims 3, 11-13, 15 and 18, the features in these claims are deemed to be statements with regards to the substrate onto which the wetting station applies the resin and curing station partially cures.

In regards to claim 5, Kimble and Wurster as discussed above, where Kimble teaches the nozzle (resin spray head) which sprays the coating material onto the doors as the doors move through the apparatus (fig. 1-2; col. 3, lines 35-55).
In regards to claim 8, Kimble and Wurster as discussed above, where Kimble teaches the curing station comprising the infrared burners (56, heating element) and air knife blower (58) which blow hot air (radiant heat energy) onto the coated doors, as the coated doors move through the  (fig. 1-2; col. 3, line 65- col. 4, line 15).

The claim rejections under 35 U.S.C. 103 as being unpatentable over Kimble (US 4,390,564), Wurster (US 2008/0276974) and Goldsworthy (US 4,498,941) on claim 4 and 14 are maintained.
In regards to claims 4 and 14, Kimble and Wurster have been discussed above, but do not explicitly teach said conveyor is further defined as a motor-driven conveyor.
However, Goldsworthy teaches an electric motor (134) is used to drive end roller (130/132) so that a table (128) is moved along the apparatus (fig. 6a; col. 15, lines 25-35).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the motor of Goldsworthy onto the endless belts of Kimble and Wurster because Goldsworthy teaches it will provide high speed production of structures (col. 15, lines 5-10).


Response to Arguments
Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Applicant respectfully asserts that Kimble does not teach that the doors may be composite structures as asserted in the Office Action at para. 5, first sentence (page 3 of the Office Action).
Applicant has herein amended Claim 1 to recite the limitation said wetting station is disposed such that said wetting means wets said composite preform with resin when said pump motivates said resin from said resin reservoir to said wetting means while said composite preform is motivated through said wetting station by said conveyor such that said unwetted fabric becomes saturated with said resin Thus the wetting means now includes the limitation that it is characterized as saturating the fabric with resin. This additional claim limitation is made without prejudice. Referring to the cited MPEP section 2115, at paragraph three, it is commented in reference to In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), it is noted that the court held that the inclusion of the article formed within the body of the claim did not, without more
Applicant’s wetting station obvious at least because of the aforementioned differences between applying water based stain and lacquer versus applying resin, Applicant also respectfully asserts that the additional limitation is adequate to provide the “something more” required by Young - namely, that the wetting station is now characterized further as saturating the unwetted fabric with resin, which is a limitation on the claimed invention, and not on the material or article being worked upon.

In response to Applicant’s arguments, please consider the following comments:
Applicants’ arguments and amendment further defines the features of the composite preform.  The composite preform is interpreted to be the substrate to which is worked upon by the claimed system.  The additional feature(s) added to the composite preform does not change nor add to a structure of the claimed conveyor or other elements of the system.  Kimble teaches the pair of endless belts which is capable of motivating (moving) a composite preform as claimed.  The endless belts represents a type of conveyor known in the art for motivating a substrate.
While Applicants’ amendment adds to features of the composite preform, the amendment to the composite preform does not add structure to the claimed conveyor.  It is the examiner’s understanding of the “without more” recitation is directed to the structure of the claimed structural element, or the substrate has to materially change the structure of the claimed structural element.  The amendment to the claim and Applicants’ argument does not highlight how the structure of the claimed conveyor is changed with the addition of the details of composite preform.  
 In response to applicant's argument that Kimble does not teach saturating the unwetted fabric with resin, a recitation of the intended use of the claimed invention must result in .

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717